Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a response to Applicant’s communication filed on November 23, 2020.  Application No. 16/904,359, is a U.S. Nonprovisional Application filed June 17, 2020, and claims the benefit of U.S. Provisional Applications Nos. 63/037,351, filed June 10, 2020; and 62/862,830, filed June 18, 2019.  Claims 1-26 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Achard et al., U.S. Patent No. 6,355,631, in view of Zuurman et al., Inhibition of THC-Induced Effects on the Central Nervous System and Heart Rate by a Novel CB1 Receptor Antagonist AVE1625, J. Psychopharm. 363-371 (2010), in further view of www.GenengNews.com Press Release (dated October 27, 2018), found on the world wide web at https:www.genengnews.com/news/opiant-pharmaceuticals-to-develop-sanofis-acute-cannabinoid-overdose-candidate-drinabant/.  (Hereafter the October 2018 Press Release.)
Achard discloses compositions formulated for parenteral administration comprising drinabant (i.e., AVE1625), salts and polymorphs thereof, to treat movement disorders caused by medicaments, nausea, in weaning from chronic treatments, for example cannabis, as analgesics or potentiators of the analgesic activity of the narcotic and nonnarcotic drugs.  See ‘631 patent, Col. 6, lns. 27-28, for drinabant; see Id., Col. 14, lns. 20-32, for salts; see Id., Col. 13, lns. 65-67 for polymorphs;  see Id., Col. 37, lns. 48-64, for parenteral administration; and, lastly, see Id., Col. 38, lns. 1-19, for uses.  Archard further teaches that the dose ranges of the dependent claims, as follows: 
The doses depend on the desired effect, the duration of the treatment and the route of administration used; they are generally between 5 and 1000 mg per day orally for an adult with unit does ranging from 1 mg to 250 mg of active substance. 

In general, the doctor will determine the appropriate dosage depending on the age, weight, and any other factors specific to the subject to be treated.  
(Achard et al., Col. 38, lns. 20-27.)
The difference between the prior art and present invention is that Achard does not specifically disclose treatment of cannabinoid hyperemesis syndrome (CHS) o one or more symptoms thereof with drinabant.  
nd para.)  Accordingly, all the elements of the present invention were known in the art at the time of the invention.  
It would have been obvious to the ordinary artisan at the time of the invention to have combined the teaching of Achard and Zuurman according to the known methods to yield predictable results.  As stated in the October 27, 2018, Press Release, the ordinary artisan would have been motivated to prepare an injectable form, because oral “drinabant is slower than needed for emergency situations.”  In this case, each of the elements of the prior art operate the same together as they do individually.  Accordingly, the ordinary artisan would have been led by the prior art to arrive at the present invention with a reasonable expectation of success.  

	With respect to the dosage forms of dependent claims 3-26, Achard teaches that the doses depend on the desired effect, the duration of the treatment and the route of administration used.  (Achard et al., Col. 38, lns. 20-27.)  Furthermore,  the doctor will determine the appropriate dosage depending on the age, weight, and any other factors specific to the subject to be treated.  Id. 
 	In this case, although the prior art does not specifically disclose the dosage forms of the present invention, the differences in dosage forms does not support the patentability of the 
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
 (MPEP 2144.05.)  In this case, Applicants have not provided evidence whether the claimed dosage forms are critical to the patentability of the present invention.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the dosage forms as taught by Achard to those of the claimed invention to yield the best results as a matter of routine optimization.  

Conclusion
No claims are allowed. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R ROZOF/             Primary Examiner, Art Unit 1625